DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 2/19/2021, the following has occurred: Claims 8 – 10, 12, and 13 have been amended; Claims 14 – 17 have been added.
Claims 1 – 7 have been previously canceled.
Claims 8 – 17 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 8 – 13), which recite steps of
provisioning a central server;

at the central server, login a registered physician or their designee to enable the registered physician or their designee to ordering order services to be performed for the patient at a geographic location associated with the patient in the stored patient health information;
at the central server, responsive to user input from the logged in registered physician or their designee, assigning the ordered services to a healthcare provider;
at the central server, securely transmitting services information to a portable medical assistant device (PMAD) associated at the central server with the assigned healthcare provider; and
securely transmitting at least a portion of the stored health information for the patient to the PMAD, wherein the portion is related to the services and includes the geographic location associated with the patient.
These steps of claims 1 – 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Regarding the question of what the Applicant invented, paragraph 3 states, “This invention pertains to healthcare and more specifically relates to improving delivery of healthcare services while protecting patient privacy.” There is nothing within the specification describing the invention as a technological improvement or a technical improvement.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 9, reciting particular aspects of how assignment may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of PMAD amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 141, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of storing amounts to mere data gathering, recitation of assigning amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting  amounts to insignificant application, see MPEP 2106.05(g))
Regarding the additional elements:
The Specification describes the PMAD in paragraph 55
[0055] The PMAD (402 of Fig. 4) may comprise a smart phone 308, a laptop 310, a tablet 302, or any other device 312 which may maintain communication links with the HBD 154 or the CPMS 102, or both. In one embodiment, the PMAD (402 of Fig. 4) may be further configured to maintain communication links with medical assistive devices 304, which may comprise environment sensors 306.
The generic nature of the computer devices are described in paragraphs 139 – 141
[00139] Most of the equipment discussed above comprises hardware and associated software. For example, the typical portable device is likely to include one or more processors and software executable on those processors to carry out the operations described. We use the term software herein in its commonly understood sense to refer to programs or routines (subroutines, objects, plug-ins, etc.), as well as data, usable by a machine or processor. As is well known, computer programs generally comprise instructions that are stored in machine-readable or computer-readable storage media. Some embodiments of the present invention may include executable programs or instructions that are stored in machine-readable or computer-readable storage media, such as a digital memory. We do not imply that a "computer" in the conventional sense is required in any particular embodiment. For example, various processors, embedded or otherwise, may be used in equipment such as the components described herein.
[00140] Memory for storing software again is well known. In some embodiments, memory associated with a given processor may be stored in the same physical device as the processor ("on-board" memory); for example, RAM or FLASH memory disposed within an integrated circuit microprocessor or the like. In other examples, the memory comprises an independent device, such as an external disk drive, storage array, or portable FLASH key fob. In such cases, the memory becomes "associated" with the digital processor when the two are operatively coupled together, or in communication with each other, for example by an 1/0 port, network connection, etc. such that the processor can read a file stored on the memory. Associated memory may be "read only" by design (ROM) or by virtue of permission settings, or not. Other examples include but are not limited to WORM, EPROM, EEPROM, FLASH, etc. Those technologies often are implemented in solid state semiconductor devices. Other memories may comprise moving parts, such as a conventional rotating disk drive. All such memories are "machine readable" or "computer-readable" and may be used to store executable instructions for implementing the functions described herein.
[00141] A "software product" refers to a memory device in which a series of executable instructions are stored in a machine-readable form so that a suitable machine or processor, with appropriate access to the software product, can execute the instructions to carry out a process implemented by the instructions. Software products are sometimes used to distribute software. Any type of machine-readable memory, including without limitation those summarized above, may be used to make a software product. That said, it is also known that software can be distributed via electronic transmission ("download"), in which case there typically will be a corresponding software product at the transmitting end of the transmission, or the receiving end, or both.
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 9 - 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 8 – 17; transmitting, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); ordering and assigning, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9 – 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
The Examiner notes that the instant invention does not perform medical treatments. At most, a particular physician is selected but that is done manually.  Therefore, the invention relates to the abstract idea of selecting a person for a task. That abstract idea is then applied to technology with all the benefits of applying the abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim includes the following limitation, “responsive to the detecting step, preventing user access to operate the PMAD.” The Specification does not disclose how a user is prevented from accessing the PMAD.  Is this the device itself, or all applications on the device, or a specific application?  The phrase, “to operate the PMAD” is a statement of intent but does not describe a function being performed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al., U.S. Pre-Grant Publication 2010/ 0063930.
As per claim 8,
Kennedy teaches a method, comprising:
provisioning a central server (paragraph 111, access to the multiple servers including the Pangenetic Server. The Examiner is not sure what functions are required from “provisioning.” Provision only appears in the Specification paragraph 34, “In some cases, the CPMS 102 or some or all of its data storage capacity may be provisioned in remote, third-party facilities (aka "the Cloud").” Further, the Specification does not disclose whether “central” is a description of the server location, a description of the server function, or just a name for the server. Therefore, the label “server” is understood to be a label and does not impart functionality);
securely storing health information for a patient in the central server (Figure 18, #1806 paragraph 111, storing pangenetic data and paragraphs 22 – 24 for description of the data- Abstract for security – The Specification does not state what “securely storing” requires and the Examiner understands it as access control.);
at the central server (figure 9, Pangenetic Server, paragraph 60 – the Examiner is noting here that the preposition “at” does not require the use of the device. Rather “at” may be beside the device or on top of the device or in the same region. Nothing requires the action be performed by the central server.),
login a registered physician or their designee (paragraph 60 user such as a patient (i.e., consumer), healthcare professional, or insurer representative gains secure – it should be noted that the Specification does not limit who a “designee” is. Therefore, the Examiner understands “designee” as a user)
to enable the registered physician or their designee to order services to be performed for the patient (paragraph 60 healthcare field, a user request for a female general practitioner located within a particular zip code invokes the system to identify candidate providers for the consumer that match the desired gender, sub specialty and location at a geographic location)
associated with the patient in the stored patient health information (paragraph 60, maximum allowable distance of a provider from a desired zip code location- what is meant by associated is not clear) The Specification states, “[0068] In step 504, a physician registered with the CPMS 102 may order service for a patient. The process of ordering service may comprise the selecting of a healthcare provider to perform the desired service for the patient.”);
at the central server (figure 9),
responsive to user input from the logged in registered physician or their designee (paragraph 60),
assigning the ordered services to a healthcare provider (paragraph 26 query the database and conduct an automated comparison of the consumer's pangenetic makeup with pangenetic data contained in the database in order to select the medical product, service, service provider and/or establishment Figure 9 describes the selection of a provider.  The user is described in paragraph 60 as a user such as a patient (i.e., consumer), healthcare professional, or insurer representative);
at the central server (figure 9), 
securely transmitting services information (paragraph 107 any number of encryption techniques)
to a portable medical assistant device (PMAD) associated at the central server with the assigned healthcare provider (figure 18, #1801 paragraph 129, secure connection paragraph 137 secure communication protocols); and
securely transmitting at least a portion of the stored health information for the patient to the PMAD, wherein the portion is related to the services and includes the geographic location associated with the patient (figure 18, #1819 and paragraph 111 the results transmitted for display on mobile device 1801 through transmit requested data use case 1819 paragraph 110, transmitted in mask form – paragraph 129, secure connection paragraph 137 secure communication protocols – Regarding “geographic location associated with the patient.” This is extremely broad and includes the world, the continent, the country, the region, the locality, the home address. Paragraph 80 describes potential non-pangenetic information included within a mask or unmask – paragraph 95 states that location is a potentially masked non-pangenetic feature).
Regarding “assigning the ordered services…” the specification describes this in paragraphs 87, 91. 
[0087] In step 602, the physician registers with the healthcare service establishing an account for the physician with the service. The physician may designate therapists, pharmacies, and/or other preferred medical support professionals, therein producing a list of healthcare providers from which the physician may select a healthcare provider to which to assign a service to be performed for a patient.
[0091] In step 610, the physician may assign the service to be performed to a particular healthcare provider. The healthcare provider may be selected from the list of healthcare providers created upon registration with the system for ease of assignment by the physician. Alternatively, a healthcare provider not on the list of healthcare providers created upon registration with the system may be assigned the service and, further, the healthcare provider may be added to the list of healthcare providers stored on the server.
Assignment is consistently used by the specification as a manual process. 
As per claim 9, Kennedy teaches the method of claim 8 as described above.
Kennedy further teaches the method wherein the assignment of a healthcare provider comprises selection of the healthcare provider from a list of healthcare providers stored in the server (paragraph 61 In filter & rank-list providers based on pangenetic data step 926, the system filters and ranks candidate providers based on the results of the pangenetic comparison and can transmit the providers as a list or tabulation.  And also In select provider from rank listing step 928, the user selects …).
As per claim 10, Kennedy teaches the method of claim 8 as described above.
Kennedy further teaches the method comprising:
At the PMAD, receiving diagnostic information associated with the patient information (paragraph 36, acquires patient information);  
securely transmitting the diagnostic information from the PMAD to the server (paragraph 107); and
storing the diagnostic information in the server to update the stored health information for the patient(paragraph 36 EMR, HER -stored in computer readable form).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Kennedy et al., U.S. Pre-Grant Publication 2010/ 0063930 in view of Naghavi et al., U.S. Pre-Grant Publication 2003/ 0050539.
As per claim 11, Kennedy teaches the method of claim 8 as described above.
Kennedy further teaches the method 
wherein the diagnostic information comprises 
changes in the patient's condition (paragraph 49 various clinical test results and/or a set of symptom evaluations (gradings) associated with a health condition before and after providing a service) or 
physical environment that may indicate unsafe conditions (The specification only has “unsafe” in one place – “Attempts to breach any of the devices, or changes in the patient's condition or the physical environment that may indicate unsafe conditions may be reported to the CPMS 102, other facilities 316, the HBO 154, the PMAD 402, emergency services (not pictured), or any other device or facility that comprises a part of the system.; and wherein the method further comprises alerting a medical facility of the changes in the patient's condition or the physical environment” There is no explanation as to what unsafe must be or what “indicate” actually shows. This is understood to be a statement of intent); and
Kennedy does not explicitly teach however, Naghavi further teaches the method 
wherein the method further comprises alerting a medical facility of the changes in the patient's condition or the physical environment (paragraph 47 acute event activating an alarm).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kennedy. One of ordinary skill in the art at the time of the invention would have added these features into Kennedy with the motivation to combine the technology of personal computers with the industry of the medical devices to create a new generation of home appliance as a platform to deliver healthcare management services and medical assistance at home (Naghavi, Paragraph 3).
As per claim 12, Kennedy teaches the method of claim 8 as described above.
Kennedy further teaches the method comprising:
wherein the information comprises pending healthcare provider visitation scheduling (paragraphs 58, scheduling an appointment, paragraph 61, 63, and 133 link to provider scheduling page, ) data.
Kennedy does not explicitly teach however, Naghavi further teaches the method 
securely transmitting information from the server to a home base device installed at the geographic location associated with the patient (paragraph 72, part of a television or a couch or integrated into a bed),
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kennedy for the reasons as described above.
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Kennedy et al., U.S. Pre-Grant Publication 2010/ 0063930 in view of Naghavi et al., U.S. Pre-Grant Publication 2003/ 0050539, as applied to claim 12 above, and further in view of Morris et al., U.S. Pre-Grant Publication 2009/ 0164252.
As per claim 13, Kennedy in view of Naghavi teaches the method of claim 9 as described above.
Kennedy in view of Naghavi do not explicitly teach however, Morris further teaches the method comprising:
receiving a request to alter the pending healthcare provider visitation scheduling data (paragraph 18, create or cancel appointments); and
alerting a medical facility to the receipt of the request to alter the pending healthcare provider visitation scheduling data (paragraph 38, Physicians can also receive notifications, for example, each time a patient cancels an appointment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kennedy in view of Naghavi. One of ordinary skill in the art at the time of the invention would have added these features into Kennedy in view of Naghavi with the motivation to provide web-based health care management (Morris, Paragraph 2).
Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Kennedy et al., U.S. Pre-Grant Publication 2010/ 0063930 in view of Giaro, U.S. Pre-Grant Publication 2013/ 304488.
As per claim 14, Kennedy teaches the method of claim 8 as described above.
Kennedy does not explicitly teach however, Giaro further teaches the method comprising:
determining whether the PMAD is located the geographic location associated with the patient (paragraph 10, unlock via NFC – what does “associated” mean when understood broadly); and
conditioned on the PMAD being located at the geographic location associated with the patient, enabling access by the assigned health care provider to the stored health information previously transmitted to the PMAD (paragraph 10, unlock) .
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kennedy. One of ordinary skill in the art at the time of the invention would have added these features into Kennedy with the motivation coordinate a home services provider (Giaro, Abstract).
As per claim 15, Kennedy in view of Giaro teaches the method of claim 14 as described above.
Kennedy does not explicitly teach however, Giaro further teaches the method including:
provisioning a home base device (HBD) for use at a patient location (paragraph 37 allocates one or more care givers … given access); and
detecting proximity of the PMAD to the HBD to determine whether the PMAD is located the geographic location associated with the patient (paragraph 37, NFC via mobile device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kennedy for the reasons as described above.
As per claim 16, Kennedy in view of Giaro teaches the method of claim 15 as described above.
Kennedy does not explicitly teach however, Giaro further teaches the method including:
conditioned on the PMAD being located at the geographic location associated with the patient, uploading patient diagnostic information to the PMAD (paragraph 40, once the service has been provided … details of the treatment will be recorded).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kennedy for the reasons as described above.
As per claim 17, Kennedy in view of Giaro teaches the method of claim 14 as described above.
Kennedy does not explicitly teach however, Giaro further teaches the method including:
detecting that the PMAD is not located at the geographic location associated with the patient (paragraph 7 – 10, access not provided to door via NFC or NFC not proximate - The Examiner notes that the negative limitation, “not located,” doesn’t state where the PMAD is or how the PMAD is functioning.  It merely denotes a failure.); and
responsive to the detecting step, preventing user access to operate the PMAD (paragraphs 29, 37 granting or denying access – paragraph 24 rules for accessing data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Kennedy for the reasons as described above.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Section 101
The Applicant states, “The recited steps cannot be carried out mentally (for example, secure communications from a server to remote device). The claimed invention, taken as a whole, goes far beyond any mental process to support delivery of necessary medical records for treatment, for example, at a patient's home, while preserving patient privacy.” Because of the amendment, the rejection was changed to organizing human activity.  The invention is not a technological improvement or a technical improvement. The invention represents applying an abstract idea to technology and achieving the improvements because of the technology.
Section 102
The Applicant states, “At least these limitations are not disclosed in the reference, ergo it cannot anticipate.” It is the breadth of the limitations and lack of specifics within the Specification that allows the Examiner to continue to reject this via 102.  The Specification is written in high level and in functional terms.  
Section 103
The Applicant states, “Therefore this rejection should be withdrawn as well.” The Examiner disagrees.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626